Opinion issued November 20, 2014




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-13-00562-CV
                          ———————————
                      ROY KEITH COBLE, Appellant
                                      V.
                     KELLY DIANNE ADAMS, Appellee



                   On Appeal from the 257th District Court
                            Harris County, Texas
                      Trial Court Case No. 2003-06447



                         MEMORANDUM OPINION

      Appellant, Roy Keith Coble, challenges the trial court’s order denying his

Petition to Modify Spousal Maintenance and awarding appellee, Kelly Dianne

Adams, attorney’s fees. In three issues, Coble contends that the record does not
support the trial court’s judgment and the trial court erred in determining that it

was without jurisdiction to modify the underlying order and refusing to allow him

to present evidence.

      We affirm.

                                     Background

      In his Petition to Modify Spousal Maintenance, Coble alleged that the trial

court signed, on March 19, 2004, a “Final Divorce Decree” and, on November 17,

2006, a “Final Judgment on Post-Divorce Irrevocable Mediated Settlement

Agreement.” 1 As per Coble, the November 17, 2006 judgment ordered him to pay

$2,500 per month in spousal maintenance to Adams beginning December 15, 2006

and continuing until November 15, 2021. Coble requested that the trial court

declare the November 17, 2006 judgment void as against public policy and

terminate his spousal maintenance payments. Alternatively, he asked the trial

court to modify the amount of spousal maintenance that it had previously ordered

him to pay because “[t]here has been a material or substantial change in

circumstances since entry of the [judgment].”




1
      Neither judgment is included in the appellate record.


                                           2
      In her answer, Adams asserted that the November 17, 2006 judgment was

based on an “irrevocable mediated settlement agreement,”2 dated October 9, 2006,

and she requested attorney’s fees.

      The trial court held a hearing on Coble’s petition, and although he was not

present at the hearing, he was represented by counsel. The trial court then entered

judgment in favor of Adams, concluding that it had jurisdiction over the case and

the parties and “the Final Judgment on Post-Divorce Irrevocable Mediated

Statement Agreement signed by th[e] Court on November 17, 2006 is not void.” It

ordered that Coble “take nothing by way of his Petition to Modify Spousal

Maintenance . . . and that such Petition to Modify Spousal Maintenance

is . . . wholly denied and dismissed.” And the trial court awarded Adams $7,500 in

attorney’s fees.

                               Standard of Review

      We review a trial court’s denial of a motion to modify spousal maintenance

for an abuse of discretion. See In re Marriage of Lendman, 170 S.W.3d 894, 899

(Tex. App.—Texarkana 2005, no pet.); see also Worford v. Stamper, 801 S.W.2d
108, 109 (Tex. 1990) (reviewing child support order). We will reverse a trial

court’s order only if we determine, from reviewing the record as a whole, that the

trial court’s decision was arbitrary and unreasonable. Patterson v. Brist, 236
2
      A copy of the parties’ mediated settlement agreement is also not included in the
      appellate record.


                                          3
S.W.3d 238, 239–40 (Tex. App.—Houston [1st Dist.] 2006, pet. dism’d). We view

the evidence in the light most favorable to the trial court’s decision and indulge

every legal presumption in favor of its judgment. Holley v. Holley, 864 S.W.2d
703, 706 (Tex. App.—Houston [1st Dist.] 1993, writ denied).

                           Modification of Child Support

      In three issues, Coble argues that the trial court erred in denying his Petition

to Modify Spousal Maintenance because Adams did not establish by a

preponderance of the evidence that the trial court was without jurisdiction to rule

on Coble’s petition and the trial court failed to allow him to present “evidence

regarding the change of circumstances from the prior order.” Coble complains:

“In this lawsuit the court entered an order saying that [it] had no jurisdiction over

the issue. At the same time in the same order the court assessed a monetary

judgment against [Coble]. If the court had no authority, it had no authority.”

(Footnote omitted.)

      In regard to his second issue, contrary to Coble’s assertions, the trial court

did not conclude that it was without jurisdiction to hear his petition and it did not

deny Coble’s petition on this basis. Instead, the trial court, in its order, specifically

stated: “The Court, after receiving evidence, finds that it has jurisdiction of this




                                           4
case and of all the parties.” 3       Because Coble agrees with the trial court’s

determination that it had jurisdiction to hear his petition, he has raised no actual

issue or point of error for us to review regarding jurisdiction.4 See TEX. R. APP. P.

38.1(f) (requiring appellant to present issues or points for review); Valadez v.

Avitia, 238 S.W.3d 843, 845 (Tex. App.—El Paso 2007, no pet.) (appellant raises

issue when it directs reviewing court to error); BLACK’S LAW DICTIONARY 907 (9th

ed. 2009) (defining “issue” as “[a] point in dispute”); BLACK’S LAW DICTIONARY

1275 (9th ed. 2009) (defining “point of error” as “[a]n alleged mistake by a lower

court asserted as a ground for appeal”). Thus, we are unable to conclude, as Coble

asserts, that the trial court “abused its discretion when [it] entered an order denying

the requested modification on the basis that the court had no jurisdiction.”

      We overrule Coble’s second issue.

      In regard to his first issue, although Coble argues that the trial court erred in

denying his Petition to Modify Spousal Maintenance because the “evidence is not


3
      At the hearing on Coble’s petition, the trial court did not indicate in any way that it
      was without jurisdiction to hear his petition.
4
      We note that Coble presents no argument as to the propriety of the trial court’s
      exercise of jurisdiction in this case. See TEX. R. APP. P. 38.1(i) (requiring
      appellant to present cogent argument to support issue); Valadez v. Avitia, 238
S.W.3d 843, 845 (Tex. App.—El Paso 2007, no pet.) (“In the review of a civil
      case, the appellate court has no discretion to consider an issue not raised in the
      appellant’s brief . . . .”); Cervantes-Peterson v. Tex. Dep’t of Family & Protective
      Servs., 221 S.W.3d 244, 255 (Tex. App.—Houston [1st Dist.] 2006, no pet.) (issue
      not presented for appellate review when no discussion in body of brief and no
      citation to supporting authority).


                                             5
sufficient to support the judgment,” he does not provide support for his argument.

Instead, he merely states: “The evidence must support the judgment for each of the

relied upon pleadings and elements of both the cause of action and the relief sought

and within the authority of the Court. [Coble] would contend the record below

supports neither the dismissal nor the judgment for attorney[’s] fees.” (Footnote

omitted.) Similarly, in regard to his third issue, although Coble asserts that the trial

court erred in not allowing “his counsel to present evidence of the nature and

extent of issues forming the basis of his requested relief,” he does not provide any

support for his assertion. Rather, he merely states that “[t]he court acted based

solely upon the pleadings and the argument of counsel” and “denied [him] due

process and an opportunity to be heard and present his position through the

presentation of sworn testimony.”

      An appellant’s brief must contain a clear and concise argument for the

contentions made, with appropriate citations to authorities and to the record. TEX.

R. APP. P. 38.1(i). “This requirement is not satisfied by conclusory statements.”

Marin Real Estate Partners, L.P. v. Vogt, 373 S.W.3d 57, 75 (Tex. App.—San

Antonio 2011, no pet.). A failure to provide substantive analysis of an issue or cite

appropriate authority waives the complaint. Id.; Huey v. Huey, 200 S.W.3d 851,

854 (Tex. App.—Dallas 2006, no pet.); Cervantes-Peterson v. Tex. Dep’t of




                                           6
Family & Protective Servs., 221 S.W.3d 244, 255 (Tex. App.—Houston [1st Dist.]

2006, no pet.).

      Here, Coble, in his brief, does not provide us with a clear and concise

argument, substantive analysis, or appropriate citations to authorities and the

record to support his sufficiency argument. His conclusory statements, which

simply state that there is no evidence to support the judgment, are not enough. See

In re D.J.W., 394 S.W.3d 210, 223 (Tex. App.—Houston [1st Dist.] 2012, pet.

denied) (failure to provide legal argument in brief to support challenge to legal and

factual sufficiency of evidence waived issue); Vogt, 373 S.W.3d at 75 (sufficiency

issue waived when “brief contain[ed] three conclusory statements . . . each of

which essentially says there was no evidence of damages”); see also Tesoro

Petroleum Corp. v. Nabors Drilling USA, Inc., 106 S.W.3d 118, 128 (Tex. App.—

Houston [1st Dist.] 2002, pet. denied) (“Rule 38 requires [appellant] to provide us

with such discussion of the facts and the authorities relied upon . . . to maintain the

point at issue. This is not done by merely uttering brief conclusory statements,

unsupported by legal citations.” (internal citations omitted)).

      In regard to his third issue, Coble has also not offered any legal analysis or

citations to appropriate authorities and the record to support his due process

argument. See Huey, 200 S.W.3d at 854 (holding appellant waived due process

contentions due to inadequate briefing); Cervantes-Peterson, 221 S.W.3d at 255



                                          7
(appellant presented nothing for court to review when due process argument not

properly briefed).

      Accordingly, we hold that Coble has waived his first and third issues due to

inadequate briefing. See TEX. R. APP. P. 38.1(i); Fredonia State Bank v. Gen. Am.

Life Ins. Co., 881 S.W.2d 279, 284 (Tex. 1994) (appellate court may deem points

of error waived due to inadequate briefing).

                                    Conclusion

      We affirm the judgment of the trial court.




                                               Terry Jennings
                                               Justice

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                         8